[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (FILE #140)
This court has reviewed the entire file, extensive documentation submitted in support of the instant motion, the memoranda of law filed by the parties, and the authorities cited.1 It remains this court's view that the remand order is explicit and unambiguous; although the Appellate Court determined that the trial court should have directed the jury to find for the plaintiff as to liability (respecting Professional Ambulance), the case was "remanded for a new trial." As stated in my prior Memorandum of Decision, on a remand from an appellate tribunal, the trial court may not deviate from the express terms of the remand directive. Connecticut National Bank v. Zuckerman,31 Conn. App. 440, 441 (1993); Leabo v. Leninski, 9 Conn. App. 299,301 (1986). While the contentions of the plaintiff are well taken, the remand order is consistent with the Appellate Court opinion (37 Conn. App. 85 (1995)) in that a new trial is required with respect to the co-defendant, and also, the issue of damages, particularly the punitive damage claim, involves consideration of the claimed wrongful acts of each corporate defendant.
Plaintiff's motion for summary judgment is denied.
Mulcahy, J.